                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 EP HENRY CORP.,
                                        HONORABLE JEROME B. SIMANDLE
             Plaintiff/Counterclaim
                          Defendant
        v.                                     Civil Action No.
                                               17-1538 (JBS/KMW)
 CAMBRIDGE PAVERS, INC.,

             Defendant/Counterclaim                OPINION
                         Plaintiff.


APPEARANCES:

Craig S. Hilliard, Esq.
Gene Markin, Esq.
STARK & STARK, PC
Princeton Pike Corporate Center
993 Lenox Drive – Building Two
PO Box 5315
Princeton, NJ 08543
     Attorneys for Plaintiff/Counterclaim Defendant

John Michael Agnello, Esq.
Christopher John Buggy, Esq.
Melissa E. Flax, Esq.
CARELLA BYRNE CECCHI OLSTEIN BRODY & AGNELLO, PC
5 Becker Farm Road
Roseland, NJ 07068
     Attorneys for Defendant/Counterclaim Plaintiff

SIMANDLE, District Judge:

I.   INTRODUCTION

     Plaintiff EP Henry Corporation (“EP Henry” or “Plaintiff”)

filed   a    Complaint   against   Defendant   Cambridge   Pavers,   Inc.

(“Cambridge” or “Defendant”) alleging, inter alia, that Cambridge

engaged in false advertising in violation of the Lanham Act.
(See generally Compl. [Docket Item 1].) Cambridge moved to dismiss

the Complaint [Docket Item 8], which the Court granted in part and

denied in part.1 [Docket Item 21.]

     Cambridge filed a Counterclaim against EP Henry [Docket Item

26], which was subsequently amended. [Docket Item 51.] In its First

Amended Counterclaim, Cambridge generally alleges that EP Henry

engages in false advertising relating to its “Duraface technology”

and “ColorTech Technology” in violation of the Lanham Act. [Id.

at. ¶¶ 5, 10–12.]

     Currently pending before the Court is EP Henry’s motion for

judgment on the pleadings, pursuant to Rule 12(c), FED. R. CIV. P.,

wherein   EP   Henry   seeks   to   dismiss   Cambridge’s   First   Amended

Counterclaim. [Docket Item 53.] The principal issue to be decided

is   whether    Cambridge’s     advertising    counterclaims    are   non-

actionable as mere “puffery.” For the reasons explained herein,

the Court finds that a number of EP Henry’s statements at issue

constitute puffery as a matter of law, but that it is plausible

that the other statements, in context, do not. Accordingly, EP

Henry’s motion will be granted in part as to certain non-actionable

statements in the First Amended Counterclaim and denied in part as

to the remaining statements in the First Amended Counterclaim.




1    The Court incorporates by reference its earlier Opinion in
this case. EP Henry Corp. v. Cambridge Pavers, Inc., 2017 WL
4948064 (D.N.J. Oct. 31, 2017).


                                      2
II.   BACKGROUND

      A.   Factual Background

      EP Henry and Cambridge are both New Jersey businesses engaged

in the manufacturing of concrete paving stones and are competitors

in the industry. (First Amended Counterclaim [Docket Item 51] at

¶¶ 1-2, 7.) EP Henry markets and sells its pavers under the name

“Durafacing,” which was registered as a trademark with the United

States Patent and Trademark Office. (Id. at ¶¶ 8-9.) It also uses

the names “Durafacing Technology,” “ColorTech,” “COLORTECH,” and

“Superior Color Technology” to advertise and sell its paving stone

products. (Id. at ¶¶ 8, 10.) EP Henry advertises its pavers to a

“wide audience of consumers” through a variety of forms including

catalogs, brochures, television commercials, and the internet.

(Id. at ¶ 12.)

      According to Cambridge, in EP Henry’s “marketing, advertising

and promotional materials and presentations, [it] claims that its

paving stone products . . . results in its paving stones being

superior to those of its competitors, including Cambridge.” (Id.

at ¶ 10.) Cambridge provides the following “non-exclusive” list of

forty (40) phrases, words, and statements that EP Henry has used

to advertise and promote its product, which Cambridge alleges are

“unsubstantiated and per se false, literally false, denigrating,

misleading, deceptive and/or misstatements of fact”:


                                 3
•   “The Durafacing Advantage . . . an exceptional richness
    and depth of color, with a smoother texture than you’ll
    find anywhere else.”

•   “Durafacing. A STEP ABOVE THE REST!”

•   “There are many names and imitators – [Cambridge’s]
    Armortec.”

•   “EP Henry developed our state-of-the art Durafacing
    technology, allowing us to create pavers of UNRIVALED
    BEAUTY and durability.”

•   “EP Henry pavers possess a smoother surface texture and
    RICHER COLOR than those of other manufacturers
    [including Cambridge], providing the most sophisticated
    and highest quality product.”

•   “QUALITY, BEAUTY AND DURABILITY TO LAST A LIFETIME, only
    with Durafacing technology.”

•   “Quality, beauty and durability to last a lifetime, only
    with Durafacing technology, only from EP Henry.”

•   “Nothing surpasses   EP   Henry   Pavers   with   Durafacing
    technology.”

•   “Durafacing . . . A much smoother, denser surface.”

•   “EP Henry [has] the BEST products.”

•   “EP Henry’s Durafacing technology was first in           the
    market and has been imitated but never equaled.”

•   “EP Henry’s Durafacing process produces pavers with a
    smoother surface texture and richer color than those of
    other manufacturers [including Cambridge].”

•   “EP Henry Duraface Pavers . . . unequalled durability,
    smooth texture and rich color.”

•   “[O]ur state-of-the-art Durafacing technology, allowing
    us to create pavers of unrivaled beauty and durability.”

•   “DURAFACE PAVERS . . . CONSTRUCTED TO LAST A LIFETIME.”




                          4
•   “[M]arket leader; highest quality; ensures the best
    product and best finished product.”

•   “Fact: EP Henry Authorized Hardscaping Distributors are
    the BEST.”

•   “Fact: Only EP Henry can utilize the right process to
    create the best pavers for your home.”

•   “FACT. EP Henry makes the best paver.”

•   “[O]nly   EP    Henry’s  sophisticated   manufacturing
    facilities included [sic] a variety of production line
    and processes.”

•   “No one makes it better.” • “Superior Color Technology.”

•   “clearly superior to any other product in the industry.”

•   “EP Henry perform[s] much better than the competition
    [including Cambridge].”

•   “EP Henry is the BEST in its Marketplace.”

•   “[M]anufacturing the highest quality products in the
    most advanced production facilities in North America”

•   “Durafacing is a sophisticated process, requiring a
    higher level of manufacturing equipment and skill, which
    produces an enhanced surface texture with exceptional
    strength.

•   “EP Henry Pavers . . . are more resistant to de-icing
    salts than . . . pavers that utilize inferior materials.”

•   “Where most manufacturers [including Cambridge] adapt
    one machine to making multiple products, we have
    separate facilities and equipment for each of our
    processes. No other manufacturer can make this claim
    and, therefore, nor can they match our quality and
    consistency.”

•   “[W]e [EP Henry] make the best performing and most
    appealing Hardscaping [including paving stones] products
    on the market.”




                          5
       •       “Only EP Henry manufactures all of our Hardscaping
               products: Pavers, Walls, Edgers and Veneer Stone.”

       •       “QUALITY FOR LIFE.”

       •       “EP Henry offers a broad assortment of distinctive
               pavers and walls that set the standard for beauty,
               quality, and durability.”

       •       “[D]esigned   to  offer   a  superior       value      to   our
               competitors’ leading products.”

       •       “INDUSTRY EXCLUSIVE LIFETIME PRODUCT WARRANTY”

       •       “EP Henry ColorTech Pavers are an exciting new
               innovation which provides a premium look that’s “a cut
               above” natural stone. The secret is a proprietary
               formula used in the manufacturing process that
               intensifies the beauty of our pavers while creating a
               protective coating that is resistant to staining, acid
               rain and UV rays. Pavers with ColorTech serve to enhance
               and protect your investment.”

       •       “COLORTECH is a hardscaping innovation.”

       •       “These pavers [ColorTech] capture the look of natural
               stone through a unique process that creates deeper,
               richer colors and extends color fastness and durability
               over time.”

       •       EP Henry     pavers   “provide   a   slip-resistant    walking
               surface.”

       •       EP Henry pavers “provide a non-skid, non-slip surface
               that is safer.”

       •       EP Henry pavers are “stain resistant.”

(Id. at ¶ 13.)

       Cambridge’s First Amended Counterclaim further alleges that

“EP Henry has also used photographic side-by-side comparisons of

its paving stones with the paving stones of an unnamed competitor

that       distort   the   performance   capabilities.”   (Id.   at   ¶    14.)


                                         6
According to Cambridge, EP Henry’s deceptive conduct has caused

consumers to make purchasing decisions based on “EP Henry’s false

and/or misleading representations about the capabilities of its

‘Durafacing,’ ‘Durafacing Technology,’ ‘ColorTech,’ ‘COLORTECH’

and/or ‘Superior Color Technology’ paving stones.” (Id. at ¶ 16.)

Specifically, Cambridge claims that as a result, customers “have

purchased EP Henry’s paving stone products instead of purchasing

Cambridge’s paving stone products, proximately causing Cambridge

to suffer a loss of sales and reputational injury.” (Id. at ¶ 17.)

     B.        Procedural Background

     Following this Court’s earlier opinion ruling on Cambridge’s

motion    to    dismiss,   Cambridge   answered   EP   Henry’s   Complaint.

[Docket Item 26.] In its Answer, Cambridge asserted a Counterclaim

with one count against EP Henry for violation of Section 43(a) of

the Lanham Act, 15 U.S.C. § 1125(a). (Id. at. ¶ 5) EP Henry later

filed an Amended Complaint on August 9, 2018 [Docket Item 50],

and, shortly after, Cambridge filed an Amended Answer and First

Amended Counterclaim. [Docket Item 51.] EP Henry answered the First

Amended Counterclaim and then filed the present motion for judgment

on the pleadings pursuant to Rule 12(c), FED. R. CIV. P., seeking

to dismiss the First Amended Counterclaim. [Docket Items 52 & 53.]

Cambridge filed a brief in opposition [Docket Item 55], and EP

Henry filed a reply brief. [Docket Item 56.] The motion is now




                                       7
fully briefed and ripe for disposition without oral argument

pursuant to Rule 78, FED. R. CIV. PRO.

III. STANDARD OF REVIEW

      Federal Rule of Civil Procedure 12(c) permits a party to move

for judgment on the pleadings “[a]fter the pleadings are closed–

but early enough not to delay trial[.]” FED. R. CIV. P. 12(c).

Judgment on the pleadings may be granted only where the moving

party “clearly establishes” the absence of any “material issues of

fact,” and demonstrates that judgment should be entered in its

favor “as a matter of law.” DiCarlo v. St. Mary Hosp., 530 F.3d

255, 259 (3d Cir. 2008); see also Rosenau v. Unifund Corp., 539

F.3d 218, 221 (3d Cir. 2008).

      In applying this standard, the Court must “view the facts

presented in the pleadings and the inferences to be drawn therefrom

in the light most favorable to the nonmoving party,” Jablonski v.

Pan Am. World Airways, Inc., 863 F.2d 289, 290 (3d Cir. 1988), and

must narrowly confine      its   inquiry   to    the   allegations   of   the

pleadings   and    their   exhibits,   matters    of   public   record,   and

undisputedly authentic documents that form the basis of the claims.

See, e.g., Ettinger & Assocs., LLC v. Hartford/Twin City Fire Ins.

Co., 22 F. Supp. 3d 447, 449 (E.D. Pa. 2014).

IV.   DISCUSSION

      Cambridge’s First Amended Counterclaim is brought pursuant to

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), asserting


                                       8
that EP Henry engages in false advertising in connection with the

sale of its paving stone products. (First Amended Counterclaim

[Docket   Item    51].)    EP    Henry    argues   that    the    First   Amended

Counterclaim should be dismissed because the counterclaim is based

on non-actionable statements of puffery. (EP Henry Br. [Docket

Item 53-1] at 2.) Cambridge, in turn, argues that these statements

are not puffery because, when read in context with EP Henry’s

advertising      campaign,      they     are   objectively       verifiable   and

measurable “statements of fact.” (Cambridge Br. [Docket Item 55]

at 18–19.)

      In evaluating a claim under Section 43(a) of the Lanham Act

there must be a “determination of whether the challenged statement

is one of fact — actionable under [S]ection 43(a) — or one of

general opinion — not actionable under [S]ection 43(a).” Pizza

Hut, Inc. v. Papa John's Int'l, Inc., 227 F.3d 489, 495–96 (5th

Cir. 2000). Statements of puffery are, “simply put, not statements

of fact,” and thus, a form of non-actionable statements under the

Lanham Act. N.J. Citizen Action v. Schering–Plough Corp., 367 N.J.

Super. 8, 14 (App. Div. 2003).

      “Puffery is an exaggeration or overstatement expressed in

broad, vague, and commendatory language.” Castrol Inc. v. Pennzoil

Co., 987 F.2d 939, 945 (3d Cir. 1993). “[S]tatements that can be

categorized as ‘puffery’ or ‘vague and ill-defined opinions’ are

not   assurances      of        fact     and   thus   do     not      constitute


                                          9
misrepresentations.” CPS MedManagement LLC v. Bergen Reg'l Med.

Ctr., L.P., 940 F. Supp. 2d 141, 159 (D.N.J. 2013) (citation

omitted).    As     such,     puffery        “is     distinguishable         from

misdescriptions      or     false         representations      of       specific

characteristics of a product” and “is not actionable.” Castrol,

987 F.2d at 945.

     “[U]nlike     puffery,   ‘false        claims    that    explicitly         or

implicitly address product attributes of importance to customers

and make statements that are measurable by comparative research

are not puffery.’” Hammer v. Vital Pharm., Inc., 2012 WL 1018842,

at *7 (D.N.J. Mar. 26, 2012) (quoting Bracco Diagnostics, Inc., v.

Amersham Health, Inc., 627 F. Supp. 2d 384, 464 (D.N.J. 2009)).

While a statement, standing alone, may be considered puffery, that

statement can be “expanded and given additional meaning” when

viewed in the context presented to the point where the slogan,

itself, “is no longer mere opinion, but rather takes on the

characteristics of a statement of fact.” Pizza Hut, 227 F.3d at

501–02. Therefore, the context in which any claim is made, is

relevant to the Court’s analysis.

     Here,   EP   Henry   argues    its    statements   —    “touting    .   .    .

exceptional richness, and depth of color . . . a smoothing surface

texture and richer color than those of other manufacturers, and .

. . unrivaled beauty and durability” — are not susceptible to

objective proof. (EP Henry Br. at 9–10) (internal quotations


                                     10
omitted). It further argues any of its statements suggesting

perpetuity, durability, and/or superiority are opinion based. (Id.

at 10–11.) The Court first addresses statements raised in the First

Amended Counterclaim that constitute mere puffery as a matter of

law, before moving to those statements that do not.

       A.   EP Henry’s Statements That Constitute Mere Puffery

       The Court finds that Cambridge’s allegations about EP Henry’s

statements regarding the “beauty” of its products are subjective

unprovable statements and, therefore, constitute non-actionable

puffery. Specifically, EP Henry states that it creates pavers of

“unrivaled beauty,” that its pavers have “beauty . . . to last a

lifetime,” and that EP Henry uses a process that “intensifies

beauty,”    and    sets   the    “standard   for   beauty.”        (First     Amended

Counterclaim ¶ 13.) Such statements are the type of generalized

and    vague   claims     that   constitute     puffery.         Therefore,     these

particular statements are non-actionable. See Williamson v. Apple,

Inc., 2012 WL 3835104, at *5 (N.D. Cal. Sept. 4, 2012).

       Likewise,    “[w]hether     something    is    the    ‘best’      is    highly

subjective, is almost always a matter of opinion, and is the type

of    statement    regularly     made   by   companies      in    promoting     their

products.” In re Toshiba Am. HD DVD Mktg. & Sales Practices Litig.,

2009 WL 2940081, at *9 (D.N.J. Sept. 11, 2009). Thus, when EP Henry

represents     that   its   products     are    the   “best,”       or   that     its

“Authorized Hardscaping Distributors are the best,” it represents


                                        11
the type of exaggerated statement regularly made by companies,

which is unverifiable. Furthermore, its statement that Durafacing

is “a step above the rest” and that “nothing surpasses” its pavers,

equally represent statements of mere puffery pertaining to EP

Henry’s own subjective opinion. These statements of superiority

are non-actionable under Section 43(a) of the Lanham Act.

     For these reasons, the Court will grant EP Henry’s motion for

judgment on the pleadings as to the following statements in the

First Amended Counterclaim:

     •    “EP Henry developed our state-of-the art Durafacing
          technology, allowing us to create pavers of UNRIVALED
          BEAUTY and durability.”2

     •    “[O]ur state-of-the-art Durafacing technology, allowing
          us to create pavers of unrivaled beauty and durability.”

     •    “EP Henry offers a broad assortment of distinctive
          pavers and walls that set the standard for beauty,
          quality . . .”

     •    “The secret is a proprietary formula used in the
          manufacturing process that intensifies the beauty of our
          pavers . . . ”

     •    “Durafacing. A STEP ABOVE THE REST!”

     •    “EP Henry Authorized Hardscaping Distributors are the
          BEST.”

     •    “Nothing surpasses   EP    Henry   Pavers   with   Durafacing
          technology.”


2    Unlike “unrivaled beauty,” “unrivaled durability,” may be
demonstrable though comparative testing of durability using
objective criteria. Therefore, as the Court explains in further
detail below, EP Henry’s statements as they pertain to durability,
will not be dismissed at this pleading stage.


                                12
       •         “EP Henry [has] the BEST products.”

(First Amended Counterclaim ¶ 13.) (emphasis added).

       B.        EP Henry’s Statements That Do Not                  Constitute      Mere
                 Puffery And Are Actionable if False

       The Court finds it is plausible that the remaining statements

made       by    EP    Henry,    which   Cambridge      alleges     are    objectively

verifiable,            performance-based,          superior       and      superlative

representations            in   its   First   Amended    Counterclaim,      go    beyond

puffery when considered in the context in which it presents these

claims, and others, and that Cambridge should have the opportunity

to advance evidence that these statements are false or misleading

through an objectively-verifiable and measurable methodology. The

Court assumes, as it must in this Rule 12(c) motion, that the EP

Henry statements attacked by Cambridge in its Amended Counterclaim

are false, but no such finding is made at this time.

       EP Henry’s statements are often used in connection with its

“Durafacing technology,” which it describes as “a sophisticated

process.” (Id.) For example: “EP Henry developed our state-of-the

art    Durafacing          technology,    allowing      us   to   create    pavers   of

unrivaled beauty and durability;”3 “Durafacing process produces

pavers          with   a   smother     surface     texture    and   richer       color;”

“Durafacing . . . A much smoother, denser surface.” (Id.; see also




3    Again, the Court is only focusing on “unrivaled durability,”
as “unrivaled beauty” is mere puffery.


                                              13
Cambridge Br. at App’x 1 [Docket Item 55 at 26-27].) Thus, EP Henry

combines certain representations about its pavers with claims

about its superior manufacturing process that “only EP Henry” can

provide. (See Cambridge Br. at App’x 1-3 [Docket Item 55 at 26-

31].)

     EP Henry also advertises: “Durafacing Advantage. . . an

exceptional richness and depth of color, with a smoother texture

than you’ll find anywhere else.” In context, EP Henry thus conveys

a message that its pavers “never deviate from [its] asserted

standard” and maintain attributes measurable against competitors.

Fusco v. Uber Techs., Inc., 2018 WL 3618232, at *6 (E.D. Pa. July

27, 2018). Therefore, it is plausible that a potential customer

could take these types of representations seriously.4 Id.; see also

Clorox Co. Puerto Rico v. Proctor & Gamble Commercial Co., 228

F.3d 24, 38 (1st Cir. 2000) (finding that “statements, ‘Compare

with your detergent . . . . Whiter is not possible,’ and ‘Whiter

is not possible,’ [were] not non-actionable puffing”).

    Additionally, Cambridge asserts that EP Henry also “uses

literally   false,   misleading   and   deceptive    performance-based,

product   superiority   and   superlative   claims   about   its   [other


4    The Court notes that Cambridge makes virtually identical
representations in advertising its own Armortech technology. In
denying Cambridge’s motion to dismiss on that Claim, the Court
previously ruled it is plausible a potential customer could
reasonably come to the conclusion that Cambridge was not puffing.
EP Henry Corp., 2017 WL 4948064, at *4.


                                  14
technology]. . . ‘ColorTech,’ ‘COLORTECH’ and ‘Superior Color

Technology.’” Cambridge points to a number of statements EP Henry

makes, including:

      EP Henry ColorTech Pavers are an exciting new innovation
      which provides a premium look that’s “a cut above”
      natural stone. The secret is a proprietary formula used
      in the manufacturing process . . . creating a protective
      coating that is resistant to staining, acid rain and UV
      rays

and “[p]avers with ColorTech serve to enhance and protect your

investment.” (First Amended Counterclaim ¶ 13.)

      Mere puffing is advertising “that is not deceptive [because]

no one would rely on its exaggerated claims.” U.S. Healthcare,

Inc. v. Blue Cross of Greater Philadelphia, 898 F.2d 914, 922 (3d

Cir. 1990) (quoting     Toro Co. v. Textron, Inc., 499 F. Supp. 241,

253 n. 23 (D. Del. 1980)); see also Southland Sod Farms v. Stover

Seed Co., 108 F.3d 1134, 1145 (9th Cir. 1997). But in this context,

in which EP Henry again presents claims about its pavers — in

connection with a unique manufacturing process and “proprietary”

formula — it is plausible that EP Henry is not engaged in “classic

sales talk” or mere puffing. (EP Henry Br. at 2, 12). Rather, EP

Henry’s representations present more specific statements from

which potential customers could reasonably conclude that EP Henry

has   found   the   “secret”   formula   that   produces   paving   stones

“constructed to last a lifetime” or maintain “quality, beauty and

durability to last a lifetime.” Whether these statements about the



                                    15
lifetime     durability   and   quality    of    its   pavers    are   false    is

plausibly demonstrable by objective testing and analysis of the

products, and therefore actionable at this stage.

      Finally, EP Henry’s representations that its pavers, “provide

a slip-resistant walking surface,” “provide a non-skid, non-slip

surface that is safer,” and are “stain resistant,” are statements

of fact that explicitly address attributes of EP Henry’s pavers

that are important to customers and, furthermore, are potentially

measurable. Such statements have been deemed actionable under the

Lanham Act. See Bracco Diagnostics, Inc. v. Amersham Health, Inc.,

627 F. Supp. 2d 384, 464 (D.N.J. 2009) (finding “allegedly false

claims that explicitly or implicitly address product attributes of

importance to customers and make statements that are measurable by

comparative research are not puffery”) (citing Castrol, 987 F.2d

at 945–46)). According to EP Henry, these statements are non-

actionable subjective opinion, but even in its Amended Complaint,

EP   Henry   itself   asserts   these     same   types   of     statements     are

actionable as against Cambridge. (Amended Compl. ¶ 24.)

      Moreover, a number of EP Henry’s allegedly-false claims are

made in comparison to another competitor’s technology, including

Cambridge’s     “Armortec.”     (First     Amended     Counterclaim      ¶     13;

Cambridge Br. at App’x 1.) EP Henry advertises: “Durafacing a step

above the rest . . . there are many names and imitators                          –

[Cambridge’s] Armortec,” while using “photographic side-by-side


                                     16
comparisons of its paving stones with the paving stones of an

unnamed competitor.” (Id. at ¶ 14.) Cambridge claims that EP Henry

further states “quality, beauty and durability to last a lifetime,

only   with   Durafacing       technology,    only    from   EP   Henry.”    (Id.)

(emphasis added). Again, statements of side-by-side comparisons of

the attributes of competitive products are generally statements of

fact, testable by comparative research, and therefore actionable

at this stage of the pleadings.

       While a vague or exaggerated statement of opinion will, in

certain circumstances, constitute non-actionable puffery, here,

“in combination with comparison Ads,” that message can take on

factual characteristics. See Pizza Hut, 227 F.3d at 498–99; see

also In re Rust-Oleum Restore Mktg., Sales Practices & Prod. Liab.

Litig., 155 F. Supp. 3d 772, 817 (N.D. Ill. 2016) (manufacturers

“statements that [product] is ‘easy to apply,’ ‘low maintenance,’

and a ‘long-lasting alternative to the endless cycle of repairing

and repainting’ are not mere puffery when read together as they

indicate that [its product], when compared to other products on

the market, is easier to apply, does not have to be applied as

often, and lasts longer”).

       The   Court    recognizes   that     any    individual     consumer   might

disregard     EP     Henry’s    statements    as     exaggerations     or    vague

overstatements. In fact, to support its argument that courts have

found similar statements, including those based on beauty, color,


                                       17
and future expectation, as ones of mere puffery, EP Henry cites to

a number of cases (see EP Henry Br. at 10), which this Court

provided in its earlier opinion, see EP Henry Corp., 2017 WL

4948064, at *3 n.3. However, taken collectively, and in conjunction

with repetitive claims of superior technology producing a product

with    factually   superior   attributes,      EP   Henry   has   given   more

specific meaning to its statements at issue in this matter, and

thus, conveys such information in a way that would plausibly allow

a consumer of ordinary prudence to rely on it.

       When the facts presented in the pleadings, and the inferences

drawn    therefrom,   are   viewed   in   the   light   most   favorable     to

Cambridge, the Court finds that it is plausible that a potential

customer could reasonably come to the conclusion that Cambridge is

not puffing with respect to the statements not identified in

Section III.A, supra. Accordingly, the Court will deny EP Henry’s

motion in part.

V.     CONCLUSION

       For the reasons explained above, EP Henry's motion will be

granted in part and denied in part. An accompanying Order will be

entered.



April 18, 2019                                   s/ Jerome B. Simandle
Date                                             JEROME B. SIMANDLE
                                                 U.S. District Judge




                                     18
